EXHIBIT 10.1

 

LICENSING AGREEMENT

 

This Licensing Agreement (this “Agreement”) is effective as of May 12, 2004 (the
“Effective Date”), by and between Gardenburger, Inc., an Oregon corporation (the
“Company”), and Paul F. Wenner, an individual (“Mr. Wenner”).

 

WHEREAS, Mr. Wenner is the founder of the Company and is recognized and widely
known throughout the meat alternative industry.

 

WHEREAS, Mr. Wenner’s name, by virtue of his ability and extensive experience,
has acquired a secondary meaning in the mind of the purchasing public important
to the advertisement, promotion and sale of meat alternatives.

 

WHEREAS, the Company and Mr. Wenner previously entered into and now desire to
terminate that certain Employment Agreement dated December 29, 1989 and all
amendments thereto (collectively, the “Employment Agreement”).

 

WHEREAS, the Company is engaged in the manufacture, distribution and sale of
meat alternatives and related products, and is desirous of retaining the
exclusive right to utilize Mr. Wenner’s name in connection with the
advertisement, promotion and sale of the Company’s products (the “Products”).

 

WHEREAS, Mr. Wenner has agreed to authorize such use upon the terms and
conditions hereinafter contained.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, the parties hereby agree as follows:

 

1.                                      Termination of Employment Agreement. 
Mr. Wenner and the Company represent and agree that as of the Effective Date of
this Agreement, they are voluntarily terminating the Employment Agreement.  In
so doing, Mr. Wenner and the Company specifically acknowledge and agree that
through the Effective Date:

 

(a)                                  Mr. Wenner has received all compensation
owed to him by the Company, including any and all wages, bonuses, commissions,
earned but unused vacation, reimbursable business expenses, and any other
payments, benefits or other compensation of any kind to which he was entitled
from the Company pursuant to the Employment Agreement; and

 

(b)                                 Mr. Wenner has no further rights or
entitlements of any kind under the Employment Agreement.

 


2.                                      GRANT OF LICENSE.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, MR. WENNER GRANTS TO THE COMPANY AN
EXCLUSIVE, ROYALTY-FREE, WORLDWIDE LICENSE TO MAKE USE OF, COPY, REPRODUCE,
MODIFY, ADAPT, DISTRIBUTE, TRANSMIT, BROADCAST, DISPLAY, EXHIBIT, PROJECT AND
OTHERWISE EXPLOIT THE WENNER PROPERTY (AS DEFINED BELOW) ALONE, OR IN COMPOSITE
WITH OTHER MATERIALS INCLUDING WITHOUT LIMITATION AUDIO, VIDEO, ANIMATION, TEXT
AND GRAPHICS, BY ANY MEANS, METHODS AND TECHNOLOGIES NOW KNOWN OR HEREAFTER TO
BECOME KNOWN, IN CONNECTION WITH THE CREATION, DEVELOPMENT, PRODUCTION,
MANUFACTURE, PACKAGING, DISTRIBUTION, ADVERTISEMENT (IN ALL MANNER AND MEDIA OF
COMMUNICATION), PROMOTION AND SALE OF THE PRODUCTS.  NO LICENSE FOR THE WENNER
PROPERTY IS BEING GRANTED HEREIN TO THE COMPANY FOR ANY ACTIVITIES INVOLVING THE
WENNER PROPERTY WHICH ARE NOT RELATED TO THE CREATION, DEVELOPMENT, PRODUCTION,
MANUFACTURE, PACKAGING, DISTRIBUTION, ADVERTISEMENT, PROMOTION OR SALE OF THE
PRODUCTS.  FOR PURPOSES OF THIS AGREEMENT, “WENNER PROPERTY” SHALL MEAN MR.
WENNER’S FULL AND FORMAL NAME, NICKNAME OR ALIAS (COLLECTIVELY THE “NAMES”), ANY
SHORTENING, ABBREVIATIONS OR ALTERNATIVE RENDERINGS OF THE NAMES, SIGNATURES NOW
USED OR HEREAFTER TO BE USED, VOICE, IMAGE, LIKENESSES, ANY AND ALL ATTRIBUTES
OF MR. WENNER’S PERSONALITY AND THE GOODWILL ASSOCIATED WITH EACH OF THE ABOVE.

 

--------------------------------------------------------------------------------


 

3.                                      Term.  Subject to the payments set forth
in Section 4 below, and unless earlier terminated as hereafter provided, the
initial term of this Agreement shall commence on the Effective Date hereof and
shall terminate five (5) years thereafter (the Term”).

 

4.                                      Payment.  As consideration for the
license granted by Mr. Wenner and the other terms, conditions and provisions of
this Agreement (the “Wenner Consideration”) and subject to the provisions of
Sections 8 and 9 below, during the Term, the Company shall pay to Mr. Wenner
Seventy-five Thousand dollars ($75,000.00) per annum, which amount shall be paid
in equal semi-monthly installments.

 


5.                                      PROMOTION OF COMPETING PRODUCTS.

 


(A)                                  MR. WENNER WILL NOT AUTHORIZE OR LICENSE
THE USE OF THE WENNER PROPERTY IN CONNECTION WITH THE MANUFACTURE, DISTRIBUTION,
ADVERTISEMENT, PROMOTION OR SALE OF MEAT ALTERNATIVES, NOR WILL MR. WENNER ACT
AS A SPOKESPERSON FOR OR OTHERWISE AUTHORIZE, EXPRESSLY OR IMPLIEDLY, HIS
ENDORSEMENT OF ANY MEAT ALTERNATIVE PRODUCT OR PRODUCER, DURING THE TERM OF THIS
AGREEMENT OR FOR A PERIOD OF TWO (2) YEARS THEREAFTER.  THE INTENT OF THE
PARTIES IS THAT MR. WENNER WILL EXCLUSIVELY PROMOTE THE COMPANY’S PRODUCTS. 
MOREOVER, DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS
THEREAFTER, MR. WENNER SHALL NOT ENGAGE IN ANY COMPETING MEAT ALTERNATIVE
BUSINESS.  MR. WENNER SHALL BE DEEMED TO BE “ENGAGING IN A COMPETING BUSINESS”
IF HE IS A PROPRIETOR, PARTNER, TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE, AGENT,
REPRESENTATIVE, CONSULTANT OR STOCKHOLDER HOLDING ANY CLASS OF STOCK OF AN
ENTERPRISE WHICH ENGAGES IN THE MEAT ALTERNATIVE BUSINESS OF THE COMPANY OR IS
IN COMPETITION WITH THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, IF ANY.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the parties hereby agree and acknowledge that Mr.
Wenner may and shall be entitled to write such books or articles, in any
available media, to make speeches to individuals, groups, companies or
organizations, to produce television and radio shows and films, all as he deems
advisable or appropriate in his reasonable discretion, provided, however, that
such writings, speeches, and television, radio and film projects do not
otherwise violate any provision of this Agreement and are not on subjects or
about matters which are prohibited herein.


 


6.                                      PERSONAL APPEARANCES.  MR. WENNER AND
THE COMPANY EACH AGREE THAT DURING THE TERM OF THIS AGREEMENT MR. WENNER SHALL
MAKE, AT DATES AND TIMES REASONABLY AGREED TO BY EACH OF MR. WENNER AND THE
COMPANY, CERTAIN PERSONAL APPEARANCES ON BEHALF OF THE COMPANY.  MR. WENNER AND
THE COMPANY FURTHER AGREE THAT MR. WENNER SHALL BE COMPENSATED FOR EACH SUCH
APPEARANCE AT THE RATE OF FIVE HUNDRED DOLLARS ($500.00) PER DAY, PLUS ALL
REASONABLE AND NECESSARY EXPENSES (INCLUDING COACH AIR TRAVEL, HOTEL
ACCOMMODATIONS AND MEAL EXPENSES) INCURRED BY MR. WENNER IN CONNECTION WITH SUCH
PERSONAL APPEARANCES.


 


7.                                      TERMINATION BY MR. WENNER.


 


(A)                                  MR. WENNER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN THE EVENT OF A MATERIAL VIOLATION OF ANY PROVISION
OF THIS AGREEMENT BY THE COMPANY, PROVIDED THAT THE COMPANY IS NOTIFIED IN
WRITING OF SUCH VIOLATION BY MR. WENNER AND SUCH VIOLATION IS NOT CURED BY THE
COMPANY WITHIN THIRTY (30) DAYS FOLLOWING SUCH WRITTEN NOTIFICATION.

 

(b)                                 Mr. Wenner shall have the right to terminate
this Agreement in the event of a Change of Control of the Company, such
termination to be effective immediately upon written notice to the Company. 
“Change of Control” shall be defined as, with respect to any person or entity,
the acquisition of (i) more than fifty percent (50%) of the Company’s
then-outstanding common stock or (ii) the power to direct or to cause the
direction of the management or the policies of the Company, whether through the
ownership of shares of any class of the capital stock of the Company or by
contract or otherwise.

 


8.                                      TERMINATION/ELECTION TO CONTINUE BY THE
COMPANY.


 


(A)                                  THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN THE EVENT OF A MATERIAL VIOLATION OF ANY PROVISION
OF THIS AGREEMENT BY MR. WENNER, PROVIDED THAT MR. WENNER IS NOTIFIED IN WRITING
OF SUCH


 

2

--------------------------------------------------------------------------------


 


VIOLATION BY THE COMPANY AND SUCH VIOLATION IS NOT CURED BY MR. WENNER WITHIN
THIRTY (30) DAYS FOLLOWING SUCH WRITTEN NOTIFICATION.


 


(B)                                 THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY,
SUCH TERMINATION TO BE EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO MR. WENNER. 
“CHANGE OF CONTROL” SHALL BE DEFINED AS, WITH RESPECT TO ANY PERSON OR ENTITY,
THE ACQUISITION OF (I) MORE THAN FIFTY PERCENT (50%) OF THE COMPANY’S
THEN-OUTSTANDING COMMON STOCK OR (II) THE POWER TO DIRECT OR TO CAUSE THE
DIRECTION OF THE MANAGEMENT OR THE POLICIES OF THE COMPANY, WHETHER THROUGH THE
OWNERSHIP OF SHARES OF ANY CLASS OF THE CAPITAL STOCK OF THE COMPANY OR BY
CONTRACT OR OTHERWISE.


 


(C)                                  THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN THE EVENT OF MR. WENNER’S DEATH, SUCH TERMINATION TO
BE EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO MR. WENNER’S ESTATE AT THE
ADDRESS SET FORTH IN SECTION 20, BELOW.


 


(D)                                 IN THE EVENT OF A MATERIAL VIOLATION OF ANY
PROVISION OF THIS AGREEMENT BY MR. WENNER, PROVIDED THAT THE COMPANY SHALL BE
OBLIGATED TO GIVE MR. WENNER AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
SUCH VIOLATION AND NO BREACH SHALL BE DEEMED TO HAVE OCCURRED HEREUNDER IF MR.
WENNER CURES THE SAME WITHIN SUCH THIRTY (30) DAY PERIOD, THE COMPANY SHALL ALSO
HAVE THE RIGHT, AT ITS OPTION, TO ELECT TO CONTINUE THIS AGREEMENT IN FULL FORCE
AND EFFECT (WITH THE EXCEPTION THAT NO PAYMENT UNDER SECTION 4 HEREOF SHALL BE
REQUIRED DURING SUCH TIME AS MR. WENNER IS IN BREACH OF HIS OBLIGATIONS UNDER
THIS AGREEMENT).


 


9.                                      PAYMENT IN EVENT OF TERMINATION.  UPON
TERMINATION IN ACCORDANCE WITH SECTIONS 7(A)-(B) OR 8(A)-(C) ABOVE, MR. WENNER
SHALL BE ENTITLED TO NO FURTHER COMPENSATION HEREUNDER OTHER THAN THE PRO-RATA
AMOUNTS ACCRUED, PURSUANT TO SECTION 4 ABOVE, THROUGH THE EFFECTIVE DATE OF
TERMINATION.


 


10.                               COMMUNICATION OF CONFIDENTIAL MATTERS.  MR.
WENNER AGREES THAT HE SHALL NOT, DURING THE TERM OF THIS AGREEMENT OR
THEREAFTER, USE FOR THE BENEFIT OF HIMSELF OR ANOTHER, OR COMMUNICATE OR DIVULGE
TO ANY OTHER PERSON, FIRM, ASSOCIATION OR CORPORATION, WITHOUT THE PRIOR CONSENT
OF THE COMPANY, ANY INFORMATION CONCERNING ANY INVENTIONS, DISCOVERIES,
IMPROVEMENTS, TRADE SECRETS, RESEARCH, SECRET DATA, TECHNICAL KNOW-HOW,
COMPETITIVE INFORMATION, PRICE LISTS, CUSTOMER LISTS OR OTHER CONFIDENTIAL
MATTERS POSSESSED, OWNED OR USED BY THE COMPANY OF WHICH HE IS CURRENTLY AWARE
OR THAT MAY BE COMMUNICATED TO, ACQUIRED BY OR LEARNED BY MR. WENNER AT ANY
TIME, SO LONG AS SUCH MATTERS REMAIN SECRET, CONFIDENTIAL OR OTHERWISE
PROTECTABLE, EITHER DURING OR AFTER THE TERM OF THIS AGREEMENT.


 


11.                               OWNERSHIP OF DOCUMENTATION.  ALL ORIGINALS AND
COPIES OF CORRESPONDENCE, RECORDS, DOCUMENTS, COMPUTATIONS, CHARTS, REPORTS,
MEMORANDA, NOTES AND OTHER DOCUMENTATION PREPARED, RETAINED, COMPILED OR
RECEIVED BY MR. WENNER SHALL AT ALL TIMES BE AND REMAIN THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY AND MR. WENNER SHALL TURN OVER SAME TO THE COMPANY UPON
THE TERMINATION OF THIS AGREEMENT OR AT ANY EARLIER TIME UPON THE COMPANY’S
REQUEST.


 


12.                               UNIQUE SERVICES.  THE PARTIES MUTUALLY AGREE
THAT MR. WENNERS’S SERVICES ARE SPECIAL, UNIQUE, UNUSUAL AND EXTRAORDINARY,
GIVING THEM PECULIAR VALUE, THE LOSS OF WHICH CANNOT BE REASONABLY OR ADEQUATELY
COMPENSATED IN DAMAGES IN AN ACTION AT LAW AND THAT UPON ANY BREACH BY MR.
WENNER, THE PARTIES INTEND THAT THE COMPANY SHALL BE ENTITLED TO SEEK EQUITABLE
RELIEF BY INJUNCTION OR OTHERWISE.


 


13.                               RIGHTS.  ALL RESULTS AND PROCEEDS OF MR.
WENNER’S GRANTS AND SERVICES HEREUNDER SHALL BE OWNED EXCLUSIVELY BY THE
COMPANY, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  MR. WENNER
HEREBY ASSIGNS TO THE COMPANY ALL RIGHT, TITLE AND INTEREST IN AND TO ANY
INTELLECTUAL PROPERTY CREATED PURSUANT TO THE PERFORMANCE OF THIS AGREEMENT.


 


14.                               RIGHTS IN MARKS; INFRINGEMENT.


 


(A)                                  MR. WENNER HEREBY ACKNOWLEDGES THAT FOR
GOOD AND VALUABLE CONSIDERATION, MR. WENNER HAS PREVIOUSLY ASSIGNED UNTO THE
COMPANY ALL RIGHT, TITLE AND INTEREST IN AND TO ALL TRADEMARKS ASSOCIATED WITH
THE PRODUCTS OR THE COMPANY, INCLUDING BUT NOT LIMITED TO THOSE SET FORTH ON
EXHIBIT A HERETO (ALL OF WHICH MARKS,


 

3

--------------------------------------------------------------------------------


 


WHETHER SET FORTH ON EXHIBIT A OR OTHERWISE, SHALL BE REFERRED TO HEREIN AS THE
“MARKS”), TOGETHER WITH THE GOODWILL OF THE BUSINESS SYMBOLIZED BY THE MARKS AND
THE REGISTRATIONS THEREOF.


 


(B)                                 MR. WENNER AGREES THAT HE WILL NOT ATTACK OR
CONTEST, OR ASSIST OTHERS IN ATTACKING OR CONTESTING, THE COMPANY’S RIGHT, TITLE
AND INTEREST IN AND TO THE MARKS OR THE VALIDITY OF THIS AGREEMENT.  OWNERSHIP
OF THE MARKS AND THE GOODWILL ASSOCIATED THEREWITH SHALL AT ALL TIMES REMAIN IN
THE COMPANY.


 

(c)                                  In the event that the Company desires to
obtain or further secure any additional rights or interests in any existing or
future trademark or trademarks for the Products or the Company, Mr. Wenner
agrees to execute any and all documents that the Company reasonably believes to
be necessary and/or desirable for the successful registration and protection of
such trademark or trademarks during the term of this Agreement.  Such trademark
or trademarks shall be registered in the name of the Company.  Mr. Wenner agrees
that he shall not acquire any interest whatsoever in the Company trade name nor
any right, during the term hereof or thereafter, to manufacture, distribute or
sell the Products (or products competing with the Products) utilizing any trade
names or trademarks of, owned by or confusingly similar to those of or owned by
the Company.

 


(D)                                 MR. WENNER SHALL PROMPTLY INFORM THE COMPANY
OF ANY POTENTIAL INFRINGEMENT OF THE MARKS (INCLUDING ANY POTENTIAL INFRINGEMENT
OF ANY TRADEMARKS WHICH ARISE AFTER THE EFFECTIVE DATE) BY THIRD PARTIES OF
WHICH HE BECOMES AWARE.  THE COMPANY’S FAILURE TO INITIATE ACTION AGAINST ANY
SUCH THIRD PARTY SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT.


 


15.                               NO ASSIGNMENT. NEITHER PARTY MAY ASSIGN THIS
AGREEMENT, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE OTHER PARTY’S
PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT, WHICH CONSENT SHALL NOT HE
UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO TERMINATION
PURSUANT TO SECTIONS 7 OR 8 ABOVE, THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN
ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT: (A) TO ONE OR MORE OF ITS
AFFILIATES; (B) IN CONNECTION WITH A SALE OF ALL OR SUBSTANTIALLY ALL OF ITS
STOCK OR ASSETS; OR (C) FOLLOWING THE DEATH OF MR. WENNER, WITHOUT THE CONSENT
OF MR. WENNER OR HIS ESTATE.  ANY ASSIGNMENT OR DELEGATION BY A PARTY HERETO TO
ANY OF ITS AFFILIATES SHALL NOT RELIEVE THE ASSIGNING OR DELEGATING PARTY OF ITS
OBLIGATIONS HEREUNDER.  “AFFILIATE(S)” FOR PURPOSES OF THIS AGREEMENT SHALL
MEAN, IN RELATION TO ANY PERSON OR ENTITY, ANY OTHER PERSON OR ENTITY THAT
(DIRECTLY OR INDIRECTLY) CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL
WITH SUCH PERSON OR ENTITY AND ALSO SHALL INCLUDE ANY PERSON OR ENTITY THAT IS
SO AFFILIATED WITH ANY SUCH AFFILIATE.  FOR PURPOSES OF THIS SECTION 15, THE
TERM “CONTROL,” AS USED WITH RESPECT TO ANY PERSON OR ENTITY, SHALL MEAN THE
POSSESSION (DIRECTLY OR INDIRECTLY) OF THE POWER TO DIRECT OR TO CAUSE THE
DIRECTION OF THE MANAGEMENT OR THE POLICIES OF SUCH PERSON OR ENTITY, WHETHER
THROUGH THE OWNERSHIP OF SHARES OF ANY CLASS OF THE CAPITAL STOCK OF SUCH PERSON
OR ENTITY OR BY CONTRACT OR OTHERWISE.


 


16.                               NO PARTNERSHIP.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, MR. WENNER’S RELATIONSHIP WITH THE COMPANY
PURSUANT TO THIS AGREEMENT SHALL BE THAT OF AN INDEPENDENT CONTRACTOR, NOT AN
AGENT, PARTNER OR JOINT VENTURER.


 


17.                               RIGHT TO CONTRACT/NO VIOLATION OF OTHER
AGREEMENTS.  EACH PARTY HERETO REPRESENTS TO THE OTHER THAT IT IS AUTHORIZED TO
ENTER INTO THIS AGREEMENT, TO GRANT THE LICENSES HEREUNDER AND TO PROVIDE THE
SERVICES TO BE PROVIDED HEREUNDER, AND THAT THE EXERCISE OF THE RIGHTS GRANTED
TO THE OTHER PARTY HEREUNDER WILL NOT CONFLICT WITH ANY COMMITMENTS OR
AGREEMENTS ENTERED INTO BETWEEN THE PARTY MAKING SUCH REPRESENTATION AND ANY
THIRD PARTY.


 


18.                               NO VIOLATIONS.  MR. WENNER AGREES THAT HE WILL
NOT VIOLATE ANY FEDERAL LAWS, INCLUDING IN THE EVENT OF ANY PROMOTION OF THE
PRODUCTS ON RADIO OR TELEVISION, ANY RULES PROMULGATED BY THE FEDERAL
COMMUNICATIONS COMMISSION.


 


19.                               INJUNCTIVE RELIEF.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, EITHER PARTY SHALL BE ENTITLED TO
SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF IN A COURT OF VALID JURISDICTION IN
THE EVENT OF ANY BREACH OR OTHER FAILURE TO COMPLY WITH THE PROVISIONS OF THIS
AGREEMENT.


 


20.                               NOTICES.  ANY NOTICE HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN MAILED (REGISTERED,
CERTIFIED OR VIA REPUTABLE OVERNIGHT COURIER, WITH PROPER POSTAGE AND
REGISTRATION, CERTIFICATION OR OTHER NECESSARY FEES PREPAID), ADDRESSED TO THE
PARTY FOR WHOM INTENDED AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

If to the Company to:

 

Gardenburger, Inc.

15615 Alton Parkway, Suite 350

Irvine, California  92618

Attention:  Chief Financial Officer

 

If to Mr. Wenner:

 

P.O. Box 1452

880 Pakele Place

Wailuku, HI  96793

 


21.                               PROVISIONS OF GENERAL APPLICATION.


 


(A)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND,
SUBJECT TO THE PROVISIONS OF SECTION 15 HEREOF, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  NOTHING CONTAINED IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED
TO CONFER ANY RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES HERETO
AND, SUBJECT TO THE PROVISIONS OF SECTION 15 HEREOF, THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


(B)                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS HEREUNDER OF THE PARTIES HERETO SHALL BE
GOVERNED BY AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH THE LAWS (OTHER
THAN LAWS REGARDING CONFLICT OR CHOICE OF LAWS) OF THE STATE OF CALIFORNIA.


 


(C)                                  MODIFICATION; WAIVER.  THIS AGREEMENT MAY
BE AMENDED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.  THE
PERFORMANCE OR OBSERVANCE OF ANY TERM OF THIS AGREEMENT (WHETHER GENERALLY OR IN
A PARTICULAR INSTANCE, WHETHER RETROACTIVELY OR PROSPECTIVELY) MAY BE WAIVED
ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTY TO BE BOUND THEREBY.  FAILURE
ON THE PART OF EITHER PARTY TO INSIST UPON OR ENFORCE PERFORMANCE OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF RIGHTS UNDER
THAT PROVISION AND SHALL NOT BE A WAIVER OF RIGHTS UNDER OR AFFECT ANY OTHER
PROVISION OF THIS AGREEMENT.  NO WAIVER IN ANY ONE INSTANCE SHALL, UNLESS
SPECIFICALLY STATED, CONSTITUTE A WAIVER ON ANY SUBSEQUENT OCCASION.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED (INCLUDING VIA FACSIMILE) SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE
AGREEMENT.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES, ORAL OR
WRITTEN, WITH RESPECT TO ITS SUBJECT MATTER.


 


(F)                                    SEVERABILITY.  IF ANY PROVISIONS OF THIS
AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT
JURISDICTION, SUCH HOLDING SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE ANY
OTHER PROVISION HEREOF.


 


(G)                                 SIGNIFICANCE OF HEADINGS.  SECTION HEADINGS
CONTAINED HEREUNDER ARE SOLELY FOR THE PURPOSE OF AIDING IN SPEEDY LOCATION OF
SUBJECT MATTER AND ARE NOT IN ANY SENSE TO BE GIVEN WEIGHT IN THE CONSTRUCTION
OF THIS AGREEMENT.  ACCORDINGLY, IN CASE OF ANY QUESTION WITH RESPECT TO THE
CONSTRUCTION OF THIS AGREEMENT, IT IS TO BE CONSTRUED AS THOUGH SUCH SECTION
HEADINGS HAD BEEN OMITTED.


 


(H)                                 ATTORNEYS’ FEES.  IF ANY ACTION AT LAW OR IN
EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES, COSTS AND
DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY BE
ENTITLED.


 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

 

 

By:

/s/Scott C. Wallace

 

 

Scott C. Wallace

 

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

PAUL F. WENNER

 

 

 

 

 

 

 

/s/ Paul F. Wenner

 

Paul F. Wenner

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Marks

 

Mark

 

Reg. Number

CLASSIC GREEK GARDENBURGER®

United States

 

2,250,581

EAT POSITIVE®

United States

 

2,782,906

EATING GOOD JUST GOT GREAT®

United States

 

2,191,566

FIRE ROASTED VEGETABLE GARDENBURGER®

United States

 

2,250,582

GARDEN BURGER®

Mexico

 

522,327

GARDEN VEGGIE PATTIES®

Mexico

 

612,176

GARDENBURGER®

Philippines

 

1-1997-113726

GARDENBURGER®

Brazil

 

820762270

GARDENBURGER®

Columbia

 

222614

GARDENBURGER®

Norway

 

192,224

GARDENBURGER®

Benelux

 

528415

GARDENBURGER Stylized letters®

France

 

92/413.599

GARDENBURGER and Design (Stake)®

 

2,103,545

 

--------------------------------------------------------------------------------


 

United States

 

 

GARDENBURGER Stylized Letters®

United States

 

2,103,410

GARDENBURGER®

Switzerland

 

420,474

GARDENBURGER®

Mexico

 

637,897

GARDENBURGER®

Japan

 

4344076

GARDENBURGER®

Taiwan (Republic of China)

 

977,866

GARDENBURGER®

Germany

 

2,093,593

GARDENBURGER and Design®

Colombia

 

189639

GARDENBURGER®

China (Peoples Republic)

 

1134925

GARDENBURGER®

Canada

 

TMA 451,483

GARDENBURGER®

Australia

 

A617802

GARDENBURGER®

Argentina

 

1,748,655

GARDENBURGER®

United States

 

1,409,666

GARDENBURGER®

United Kingdom

 

1355671

GARDENBURGER CLASSIC GREEK®

 

2,250,583

 

--------------------------------------------------------------------------------


 

United States

 

 

GARDENBURGER CRISPY NUGGETS™

Unites States

 

No App. Filed (Common Law Use)

GARDENBURGER FIRE ROASTED VEGETABLE®

Canada

 

TMA549,340

GARDENBURGER FIRE ROASTED VEGETABLE®

United States

 

2,250,585

GARDENBURGER FLAME GRILLED®

United States

 

2,457,162

GARDENBURGER HAMBURGER CLASSIC®

United States

 

2,433,717

GARDENBURGER HAMBURGER STYLE®

Canada

 

TMA549,341

GARDENBURGER HERB CRUSTED CUTLET™

United States

 

No App. Filed (Common Law Use)

GARDENBURGER SANTA FE®

United States

 

2,409,330

GARDENBURGER SAVORY MUSHROOM®

United States

 

2,284,033

GARDENBURGER VEGETARIAN PRODUCTS (Block & Stylized Letters) ®

France

 

92/414.200

GARDENBURGER VEGGIE MEDLEY®

United States

 

2,145,861

GARDENBURGER VEGGIE MEDLEY®

Canada

 

512,872

GARDENBURGER VEGGIE VEGAN®

United States

 

2,431,878

 

--------------------------------------------------------------------------------


 

GARDENBURGER ZESTY BEAN®

Canada

 

512,871

GARDENCHEF PAUL WENNER®

United States

 

2,608,349

GARDENSAUSAGE®

United States

 

1,987,820

GARDENSAUSAGE®

Canada

 

484,665

GARDENVEGAN®

United States

 

2,182,470

HAMBURGER STYLE GARDENBURGER®

United States

 

2,214,768

HEARTYBURGER®

United States

 

2,224,839

LIFEBURGER®

United States

 

2,400,907

NEW YEAR’S RESOLUTION SOLUTION®

United States

 

2,257,669

PAUL WENNER DESIGN Design only®

United States

 

2,117,812

PAUL WENNER DESIGN (New) Design Only®

United States

 

2,204,095

SANTA FE GARDENBURGER®

United States

 

2,402,720

SAVORY MUSHROOM GARDENBURGER®

United States

 

2,250,584

TAYBURN®

United States

 

2,376,185

 

--------------------------------------------------------------------------------


 

THE ONLY ONE ON EARTH®

United States

 

2,165,961

THE ORIGINAL GARDENBURGER®

United States

 

2,348,813

WHOLESOME & HEARTY FOODS®

Mexico

 

556,287

WHOLESOME AND HEARTY and Design (Spoon & Fork) ®

Canada

 

464,798

 

--------------------------------------------------------------------------------